DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This communication is in response to the applicant’s appeal brief filed on March 25th, 2022. Claims 2, 3, 5, and 11  have been cancelled. Claims 1, 4, 6-10, and 12-15 are currently pending and have been examined.

Allowable Subject Matter
Claims  1, 4, 6-10, and 12-15  are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior art of record:
Ansari et al, “Ansari”, U.S. publication No.US20190228133
MacBrough, U.S. publication No. US20190251007
Furukawa, WIPO publication No. WO2018158936

Ansari generally relates to integrity verification of digital data. More particularly, the technology herein relates to systems that integrate with a blockchain to provide for certification and verification of the origin and integrity of digital data as it is created, edited, and/or released (e.g., over an electronic medium such as the Internet).

MacBrough generally relates to Byzantine agreement in open networks. An indication to change a validation network for an open network from a current validation network to a next validation network may be broadcast. An agreement to change to the validation network to the next validation network may be. An instance of external validity multi-valued Byzantine agreement may be run to determine a continuing sequence number to be used by the next validation network based on the sequence numbers of amendments applied to decentralized database copies stored node computing devices of the open network.

Furukawa generally relates to a block chain management device with which it is possible for each individual user to use a contract free from anxiety without having to carefully examine the content of the contract. The block chain management unit includes: a block-receiving unit for receiving a block that includes one or more transactions constituted of a contract or the result of input to or execution of a contract; a transaction verification unit including a contract signature verification unit for verifying a transaction included in the block as to whether a signature included in the transaction is the signature of a guarantor who guarantees the contract through careful examination, and a contract execution result verification unit for verifying that a contract execution result included in the transaction is correct; a consensus-building unit for building a consensus with another block chain management unit as to whether or not to write the block into a block chain; and a ledger storage unit for storing the block for which consensus was formed.

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-23 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

The references Ansari, MacBrough, and Furukawa disclosed as previously discussed.  The references however do not teach at least: 
	determining, by the support node, a number of faulty peers in the plurality of peers;
	generating, by the support node, the finality proof based on the required number of collected confirmations, the number of valid confirmations, and the number of faulty peers; 
	 transmitting, by the support node, the signed finality proof validation to a client, wherein the client is one of an internet of things (IoT) device, an embedded hardware, a smartphone and a browser extension; and 
	supplying the validation result, a proof of execution, and the finality proof to the client, wherein the 

	Therefore, the claims of the instant application are not obvious over Ansari, MacBrough, and Furukawa for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these elements in Ansari, MacBrough, and Furukawa because:  
	Ansari relates to a verification system. However, the verification system 110 does not request a finality proof. Rather, in Ansari and as stated in the Office action, the publisher system 102 requests a proof of work. Further, the verification system 110 in Ansari does not determine a number of valid confirmations and determine a number of peers. The Office action asserts that these features are inherent to blockchain technology. Even assuming that is true, the specific configuration of components in claim 1 is not inherent and is not taught by Ansari. Likewise, the verification computer system 110 does not execute a trusted application. Additionally, the verification system 110 does not sign the finality proof. Rather, in Ansari the certification authority generates blockchain transactions and may include signatures. Ansari at [0021], Office action at pg. 16. Further, the verification system 110 does not transmit the signed finality proof to a client. Rather, in Ansari and as stated in the Office action, the certification authority submits blockchain transactions to the blockchain for verification. Ansari at [0023], Office action at pg. 17.
	Thus, for at least the requesting, collecting, determining, executing, generating, verifying, signing, and transmitting steps, the Office action asserts that various elements of Ansari perform these functions. However, the Office action acknowledges that the functions are not performed by a support node. It is further respectfully submitted that MacBrough fails to cure the above-described deficiencies of Ansari as recited in amended claim 1.	
	MacBrough merely relates to Byzantine agreement in open networks. Nowhere does MacBrough disclose a support node transmitting a signed finality proof validation to a light client. Additionally, MacBrough does not disclose a light client that confirms, based on the validation result, the proof of execution, and the finality proof, that the requested transaction is finalized in the distributed ledger.
	Therefore, MacBrough does not teach or suggest “transmitting, by the support node, the signed finality proof validation to a light client; and supplying the validation result, a proof of execution, and the finality proof to the light client, wherein the light client confirms, based on the validation result, the proof of execution, and the finality proof, that the requested transaction is finalized in the distributed ledger” as required by amended claim 1.
	Furukawa does not make up for the deficiencies of MacBrough. Rather, Furukawa relates to a blockchain management apparatus. However, like MacBrough, Furukawa does not disclose a support node transmitting a signed finality proof validation to a light client. Nor does Furukawa disclose a light client that confirms, based on the validation result, the proof of execution, and the finality proof, that the requested transaction is finalized in the distributed ledger.
	Therefore, Furukawa does not teach or suggest “transmitting, by the support node, the signed finality proof validation to a light client; and supplying the validation result, a proof of execution, and the finality proof to the light client, wherein the light client confirms, based on
	Additionally, the combination Ansari, MacBrough, and Furukawa clearly destroys the intent and purpose of the invention, taken alone and/or in view of Ansari, MacBrough, and Furukawa. 

Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on statement of reasons for allowance”. 

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed March 25th, 2022, with respect to the 35 U.S.C. 101 and 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The U.S.C. 101 and 35 U.S.C. 103 rejections of January 24th, 2022 have been withdrawn. 

	Applicant/Appellant argues in the appeal brief filed 03/25/2022 that:
(A) Claims are eligible subject matter. 
Moreover, regardless of whether claims 1, 4, 6-10, and 12-15 are viewed as reciting an exception under Prong One of Step 2A of the Subject Matter Eligibility Test, it is respectfully submitted that clams 1, 4, 6-10, and 12-15 provide a practical application under Prong Two of Step 2A of the Subject Matter Eligibility Test. As set forth in the 2019 Guidance, an element or combination of elements which reflect a technical improvement (e.g., to a computer or other technology) provide that a claim is directed to a practical application.
	As discussed in the present application, these features provide for a computationally efficient system for validation of a ledger in distributed ledger system. See, e.g., paragraph [0015] of the original specification. These features solve problem unique to computer networks.

Examiner finds this argument persuasive as it relates to Step 2A-1 of the guidance.

(B) Claims are not obvious over the prior art.
	Specifically that Ansari and MacBrough, alone or in combination, fail to disclose or suggest the following features:
Executing, by the support node, a trusted application. 
For example, as shown in FIG. 5 of the present application below, a support node 504 requests a finality proof a distributed ledger network, including one or more distributed ledger peers 508. The support node uses the trusted application 506 instance to execute the finality proof validation and produce the validation result together with proof of validation execution.

Determines a number of valid confirmations and determines a number of peers.
Rather, in Ansari and as stated in the Office action, the publisher system 102 requests a proof of work. Ansari at [0028], Final Office Action at pg. 11. Likewise, the verification system 110 does not collect a required number of confirmations. Ansari at [0028], Final Office Action at pg. 12.

Verification system  does not sign the finality proof
Rather, in Ansari the certification authority generates blockchain transactions and may include signatures. Ansari at [0021], Final Office Action at pg. 15. Further, the verification system 110 does not transmit the signed finality proof to a client. Rather, in Ansari and as stated in the Final Office Action, the certification authority submits blockchain transactions to the blockchain for verification. Ansari at [0023], Final Office Action at pg. 15.

Examiner finds these arguments persuasive as they relate the obviousness rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685